DETAILED ACTION
In Applicant’s Response filed 10/19/21, Applicant has amended claims 1 and 15. Currently, claims 1-20 are pending (claims 4-6 and 16-20 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required. (see i.e. figures AB and CD filed 10/23/2018).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184).
With respect to claim 1, Oldfield discloses a back treatment system for recovery of lumbar vertebrae of a human body (therapeutic pad that provides positive cushioned support to a user’s back and eases neuromuscular fatigue and pain – col 1 lines 5-16), the back treatment system comprising:
a first back plate (back support pad shown in figs 1-4) having a first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50; the surface is unitary as illustrated in figures 1-2 and 4) comprising a first concave curve (lower concavity 20; fig 2; col 3 line 57) and a first convex curve (convexity at point 14 in fig 2) that are joined at an inflection point (joined as shown in figs 1-2; inflection point is interpreted as being at point 17 in fig 2) and reverse direction in a continuous manner (there is continuous connection along the pad between points 20 and 14 in both forward and reverse directions through point 17 as illustrated by the integral, continuous structure shown in figures 1-2 and 4),

wherein a height of the of the second convex curve is greater than a height of the first convex curve (the “highest” and “largest” convexity is located at point 7 and has a height that is greater than that of the convexity at point 14 – col 3 lines 58-60).
Oldfield does not, however, explicitly disclose that the first and second unitary surfaces are “rigid”. Oldfield does, however, teach that the pad is formed of closed-cell polyurethane foam (col 3 lines 30-31). Murphy teaches an analogous back support pad (backrest cushion) formed of closed-cell polyurethane foam that is rigid (col 5 lines 56-57). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the closed-cell polyurethane foam material used to form the first and second unitary 
	With respect to claim 2, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first back plate comprises the first and second unitary surfaces (as shown in figures 1-2 and 4, the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 are both integral parts of the back support pad) with the first and second unitary surfaces being joined by a thickness (the area of the pad at point 9 is between the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 and has a thickness as illustrated in figure 2; this area is described as having a “depth”, i.e. thickness, of about 1” – col 4 lines 7-8).
	With respect to claim 3, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) and Oldfield also discloses that the thickness is in a range from 0.2 to 5 inches (the area of the pad at point 9 is between the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 and has a thickness as illustrated in figure 2 and has a “depth”, i.e. thickness, of about 1” – col 4 lines 7-8; thickness of about 1” is within the claimed range of 0.2-5 inches).
With respect to claim 11, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50) has a length of 12 ¼ inches (col 4 lines 48-50). Oldfield does not explicitly disclose that the length is in a range from “about 13 inches to about 17 inches”, however, use of the term about 13 inches to about 17 inches”. Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for the length of the first rigid unitary surface in Oldfield in view of Murphy to be within the range of “about 13 inches to about 17 inches” because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 12, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2) has a width in a range from 11 inches to 14 inches (horizontal width at point 9 along plane 28-29 in fig 1 is 13 ½ inches – col 4 lines 67-68).
With respect to claim 13, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) but Oldfield does not explicitly disclose that the back plate comprises plastic or wood. Oldfield does, however, teach that in another embodiment, a rigid backing of plywood or plastic can be affixed to back 41 of the pad to insure effective support (col 5 lines 51-53). Thus, it would have been obvious to one having ordinary 
With respect to claim 14, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) and Oldfield also discloses that the back plate further comprises a covering (the pad may be encased in a cover – col 5 lines 31-33).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184) and further in view of Fujita et al (US 2014/0001814).
With respect to claim 7, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the height of the first convex curve (convexity at point 14 in fig 2) is “about two inches” (col 4 lines 8-10; height is interpreted to be a measure of the thickness of the pad at the convex area). Oldfield does not, however, explicitly disclose that the height of the first convex curve is in a range from 0.1 inches to 0.17 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 3mm is approximately 0.12 inches which is within the claimed range of 0.1-0.17 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a 
With respect to claim 8, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the height of the second convex curve (convexity at point 7 in fig 2) is “about two inches” (col 4 lines 4-6; height is interpreted to be a measure of the thickness of the pad at the convex area). Oldfield does not, however, explicitly disclose that the height of the second convex curve is in a range from 0.17 inches to 0.25 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 5mm is approximately 0.2 inches which is within the claimed range of 0.17-0.25 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.2 inches thick as taught by Fujita as the polyurethane foam forming the second convex curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
claim 9, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the depth of the first concave curve (lower concavity 20; fig 2; col 3 line 57) is “about 1 ½ inches” (col 4 lines 10-11; depth is interpreted to be a measure of the thickness of the pad at the concave area). Oldfield does not, however, explicitly disclose that the depth of the first concave curve is in a range from 0.1 inches to 0.17 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 3mm is approximately 0.12 inches which is within the claimed range of 0.1-0.17 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.12 inches thick as taught by Fujita as the polyurethane foam forming the first concave curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the depth of the second concave curve (upper concavity 9; fig 2, col 3 line 58) is “about one inch” (col 4 lines 7-8; depth is interpreted to be a measure of the thickness of the pad at the concave area). Oldfield does not, however, explicitly disclose that the depth of the second concave curve is in a range from 0.17 inches to 0.25 inches. 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184) and further in view of Cappadona et al (US 2016/0029822).
With respect to claim 15, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50; the surface is unitary as illustrated in figures 1-2 and 4) comprises a first convex curve (convexity at point 14 in fig 2) and the second unitary surface (top convexity defined as extending between points 7 and 9 in fig 2; col 4 lines 45-48; the surface is unitary as illustrated in figures 1-2 and 4) comprises a second convex curve (convexity at point 7 in fig 2). Oldfield in 
Cappadona, however, teaches use of markings on different sections of a pillow assembly to assist a user with deciding how to arrange the sections with respect to one another and/or to identify how the user should be oriented with respect to the sections during use to best suit the treatment needs of the given user (para [0067-0070]).  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a label to the first rigid unitary surface and second rigid unity surface of the device of Oldfield in view of Murphy to indicate an order in which a height of the convex curve increases to assist a user with deciding how to arrange the sections with respect to one another to best suit the treatment needs of the given user as taught by Cappadona. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/19/2021 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s arguments on page 6 of the Response have been fully considered but are not persuasive. The Office has noted Applicant’s argument that the drawing sheets with figures AB and CD on them should not be considered because they were not included in the published application. The Office is not persuaded by this argument, however, because these figures were filed the same day as the set of drawings which include figures 1-9b that are in the published application and it is unclear whether the drawing sheets with figures AB and CD were intended to replace the sheets that have figures 1-
Regarding the objections to the claims, Applicant’s amendments to claims 1 and 15 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-7 have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on page 7 that Oldfield does not disclose a structure in which opposing surfaces are curved as recited in claim 1. The Office respectfully disagrees. As described in the claim rejections above, Oldfield has been interpreted as having two different surfaces – (1) a first unitary surface which is defined as being the surface at the middle convexity which extends between points 9-20 in fig 2 (col 4 lines 48-50); and (2) a second unitary surface which is defined as being the surface at the top convexity which extends between points 7 and 9 in fig 2 (col 4 lines 45-48). As discussed in the claim rejection provided above, these surfaces are located at opposite ends of the pad and do not overlap with one another (the first unitary surface extends between points 9-20 and is located at one end of the device which is shown on the bottom of the device in figures 1-2 while the second unitary surface extends between points 7-9 and is located at the opposite end of the device which is at the top of the device shown in figures 1-2). Additionally, each of the first and second unitary surfaces has its own concave and convex curves (as discussed in the rejection of claim 1 above). Thus, the first and second unitary surfaces identified by the Office are interpreted as 
	The Office has also noted Applicant’s arguments on page 7 regarding claims 2-3 and 11-14, but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that Oldfield in view of Murphy discloses the invention substantially as recited in claims 2-3 and 11-14.
	The Office has also noted Applicant’s arguments on page 7 regarding claims 7-10 and 15, but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record discloses the invention substantially as recited in claims 7-10 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786